[Cite as State v. Macklin, 2022-Ohio-4400.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                              No. 111117
                 v.                                 :

DIMITRIUS MACKLIN,                                  :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, VACATED IN PART,
                            AND REMANDED
                 RELEASED AND JOURNALIZED: December 8, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-652974-B


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, John Kirkland and Kevin R. Filiatraut, Assistant
                 Prosecuting Attorneys, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Francis Cavallo, Assistant Public Defender, for appellant.

EMANUELLA D. GROVES, J.:

                   Defendant-appellant, Dimitrius Macklin (“Macklin”), appeals his

convictions following a jury trial. For the reasons set forth below, we affirm in part,

vacate Macklin’s conviction for conspiracy, and remand for further proceedings.
                         Procedural and Factual History

               On August 3, 2017, officers from the Cleveland Police Department

(“CPD”) responded to Macomb Avenue after dispatch received a 911 call reporting a

shooting. On arrival, the officers found an individual, who was later identified as

Hesham Kamel (“Kamel”), on the ground bleeding from gunshot wounds. At the

time, Kamel was conscious and speaking with a resident of Macomb Avenue who

had witnessed some of the incident and had come to his aid.                  The officers

administered first aid then had EMS transport Kamel to MetroHealth Hospital

(“Metro”), where he succumbed to his injuries.1

               While still at the scene, the officers learned that Kamel had traveled

to Macomb Avenue from Lake County to trade his car (“the Suzuki”). The officers

learned that Kamel had traveled to that location based on communications he had

been having with unknown individuals on an online marketplace. Once Kamel

arrived, he was carjacked and subsequently shot. The following day, police officers

recovered Kamel’s abandoned Suzuki along with his wallet and driver’s license.

               To be detailed below, forensic testing of the interior of the Suzuki

revealed the DNA of several different individuals.          Following an investigation

spanning more than two years, CPD filed charges against Macklin, along with



       1  An autopsy performed by the Cuyahoga County Medical Examiner’s Office
determined that Kamel suffered two perforated gunshot wounds. One wound was to the
left side of the chest, wherein the bullet entered through the seventh rib, before passing
through the liver and right kidney, then exited through the right side of Kamel’s back. The
other wound was to Kamel’s right hand, with the bullet entering the base of his pinky
finger, fracturing the base of that bone, then exiting the palm by the middle finger.
codefendants Richard Lee Glass, Jr. (“Glass”), Michael Butler (“Butler”), and

Prophet Beverly (“Beverly”) (collectively “codefendants”), with aggravated murder,

murder, aggravated robbery, felonious assault, and having weapons while under

disability (“HWWUD”).

              Macklin was 17 years old at the time Kamel was carjacked and fatally

shot. The Cuyahoga County prosecutor (the “Prosecutor”) sought to have him

bound over to the general division of the court of common pleas (“adult court”). In

August 2020, the juvenile court conducted a probable-cause hearing and found no

probable cause for the charges of aggravated murder and HWWUD. The juvenile

court found probable cause for the charges of murder, aggravated robbery, and

felonious assault and bound Macklin over to adult court.

              Subsequently, on September 21, 2020, a grand jury returned an 11-

count indictment against Macklin and his codefendants.            The charges were

comprised of one count of aggravated murder, one count of murder, two counts of

aggravated robbery, four counts of conspiracy to commit aggravated robbery, one

count of felonious assault, and two counts of tampering with evidence. One- and

three-year firearm specifications were attached to the first nine counts.

              In addition, the four counts of conspiracy alleged that Macklin and

his codefendants “did undertake substantive overt acts, to wit: * * * planned to

commit an aggravated robbery of an unknown person through the use of an online

scheme to lure the unknown person to a location, separate from the location where

the scheme to lure was created and implemented.”
               Macklin pleaded not guilty to the charges at the arraignment, and

after numerous pretrial conferences, the matter proceeded to a jury trial.

                                     Jury Trial

               At the trial, 54-year-old Andrew Kozar (“Kozar”) testified that he had

lived on Macomb Avenue for approximately 25 years. Kozar testified that on

August 3, 2017, shortly after arriving home from work, he was starting up the grill

to cook dinner on his back porch when he heard what sounded like a firecracker or

possibly gunfire. Kozar then heard a man yelling in pain, which prompted him to

walk through the house to his front porch, where Kozar saw two men standing in the

street next to a car.

               Kozar testified that the man standing in the middle of the street,

appeared to be pleading with the other man, who shot the pleading man point blank

in the chest. Kozar said he could not hear what was being said but could tell that

the man who had been shot was pleading with the assailant, because he was holding

his chest with one hand and his other arm was outstretched with the palm facing

out. Kozar testified that after the assailant sped away in a silver car, he ran out to

the street to assist the man, trying to contain the bleeding and keeping him

conscious until EMS arrived. The victim, who was attempting to dial his phone,

asked Kozar to place the call to his wife.

               Kozar testified that he had three surveillance cameras, two mounted

outside that captured footage from the driveway and garage, and the third mounted

inside his home office. Kozar testified that later that evening, he reviewed the
surveillance tapes and discovered that they contained video footage that could be

used to identify the car. Kozar contacted CPD, who came and retrieved the footage.2

                Kamel’s son, Ebraam Kamel (“Ebraam”), testified that he and his

immediate family were born in Egypt and that they moved to Cleveland, Ohio, in

2012. Ebraam testified that on August 3, 2017, he was in Westlake when he received

a telephone call from his sister, who was hysterically instructing him to go to Metro

immediately, because their father was in the hospital. After arriving at Metro and

learning that his father was on the operating table, Ebraam proceeded to look

through various computer accounts that he helped his father establish. Ebraam

explained that because his father was not tech-savvy and was not fluent in the

English language, his father relied on him for setting up the accounts. As a result,

Ebraam had the passwords to his father’s Facebook, Offer Up, and Marketplace

accounts.

                Ebraam testified that after reviewing the above accounts, and in

particular Offer Up, he discovered several messages, which revealed that his father

was planning on trading a vehicle. Ebraam shared this information with CPD, who

later showed him a picture of the Suzuki. Ebraam testified that although the picture

was blurry, he was able to identify the Suzuki because the back bumper had a piece

missing.




      2   The video was played during Kozar’s testimony.
Investigation Testimony

              Detective Timothy Cramer (“Detective Cramer), who was a patrolman

at the time of the shooting, testified that he and his partner responded to the scene.

On arrival, Detective Cramer found the scene chaotic, with several people trying to

help Kamel, who was going in and out of consciousness. Detective Cramer tried to

restrict the bleeding but stated that, based on his experience, he did not think

survival was promising.

              Detective Cramer testified that after EMS left with Kamel, the officers

turned their attention to the crime scene, where they observed broken glass and

recovered two spent shell casings nearby, which indicated that the victim was shot

at close range.3 Detective Cramer testified that they were able to review video

footage captured by surveillance cameras mounted on a resident’s home. The video

footage depicted a silver Suzuki Aero driving away eastbound on Macomb Avenue.

Detective Cramer testified that he later went to Metro and learned from Ebraam that

the Suzuki had been stolen, so CPD began looking for a stolen vehicle. Detective

Cramer testified that CPD recovered the Suzuki the following day.

              CPD     crime-scene     detective,   Darren    Robinson     (“Detective

Robinson”), testified that he processed the Suzuki. Detective Robinson explained

that the process generally includes photographing the vehicle, as well as collecting

DNA, fingerprints, blood samples, and gunshot residue.          Detective Robinson



      3 Trace testing at the Cuyahoga County Regional Forensic Laboratory determined
that both shell casings were fired from the same .40-caliber firearm.
testified that he swabbed the Suzuki’s steering wheel and gearshift, as well as the

interior and exterior of all the doors to obtain DNA.       Additionally, Detective

Robinson swabbed a Garmin GPS device that was found in the Suzuki for DNA.

              Detective Robinson testified that he also dusted the Suzuki for

fingerprints. Specifically, he dusted the Suzuki’s interior, including the rear-view

mirror, as well as the exterior, paying close attention to the door handles and

windows. Detective Robinson testified that he developed a total of five sets of

fingerprints after dusting the Suzuki. Detective Robinson testified that he normally

swabs for DNA prior to dusting for fingerprints, so that there is no contamination of

evidence. Detective Robinson testified that he secured all the items and forwarded

them to the laboratory for testing.

              Detective David Borden (“Detective Borden”), the original homicide

investigator, testified that shortly after Kamel’s death, CPD obtained surveillance

video from several locations along the route the assailants took after leaving the

scene. Detective Borden testified that he later obtained records from Offer Up that

revealed communications between Kamel and an account holder identified as “Rob

Turbo.” Detective Borden testified that by utilizing the IP address associated with

the Rob Turbo account, CPD was able to obtain a physical address, which led CPD

to obtain email addresses and phone numbers of Glass and Butler.

              Detective Borden testified that subsequently, through a confidential

informant, CPD was able to gather Facebook and Instagram information that led to

CPD acquiring information about Macklin and Beverly. Detective Borden testified
that CPD also obtained Macklin’s cell phone number and records, which included

location data. Detective Borden testified that ultimately, due to his heavy caseload,

he turned over the investigation to Federal Bureau of Investigation (“FBI”) Special

Agent Andrew Burke (“Special Agent Burke”).

                 Special Agent Burke4 testified that around July 2019, he obtained a

copy of the paper file and digital evidence from Detective Borden regarding CPD’s

investigation. Special Agent Burke testified that one of the first things he did was

review Macklin’s phone records and those of another suspect.5 Special Agent

Burke’s review indicated that Macklin and Butler were communicating during the

timeframe that Kamel was killed, which led him to secure a warrant to obtain

Macklin’s DNA. Special Agent Burke subsequently obtained DNA samples from all

three codefendants.

                 Special Agent Burke testified that as the investigation progressed, he

“collected numerous digital records that included location information,” such as

phone, cellular tower, and GPS information from the portable unit in the Suzuki.

Special Agent Burke forwarded the above information to FBI Special Agent Jacob

Kunkle (“Special Agent Kunkle”) for detailed analysis.




      4 Special Agent Burke is a 15-year veteran of the FBI and, for the past four years,
has been assigned to CPD Homicide Unit as part of the Violent Crime Task Force.

      5   The individual was ultimately eliminated as a suspect.
               Special Agent Kunkle testified that he was part of a group of specially

trained agents in the Cellular Analysis Survey Team Unit (“CAST Unit”).6 Special

Agent Kunkle testified that members of the CAST Unit specialize in historical

location analysis of records generated by cellular phones or other devices.

Specifically, the CAST Unit analyzes cellular records to examine where devices were

located during the timeframes that alleged criminal activities occurred.

               Special Agent Kunkle testified that he conducted an historical

location analysis of the cellular records for August 3, 2017, the date Kamel was fatally

shot. Special Agent Kunkle explained that he utilized cellular records provided by

CPD to map the location of two devices at the relevant times, based on the devices’

relationship to the cellular towers in the vicinity of the crime scene. Special Agent

Kunkle testified that his analysis indicated, to a reasonable degree of scientific

certainty, that the cellular phones belonging to Macklin and Butler were in the

vicinity of Macomb Avenue at the time of the homicide. Special Agent Kunkle

testified that the two cellular phones were also in the vicinity of Beverly’s house

located on East 108th Street.




      6  Special Agent Kunkle is a 13-year veteran with the FBI, he is one of the
approximately 80 members nationwide of the CAST Unit, and he has testified as an expert
witness on historical location analysis in approximately 60 trials.
Forensic Testimony

               DNA Analyst Lisa Moore (“Moore”),7 from the Cuyahoga County

Regional Forensic Science Laboratory, testified that she performed DNA analysis

relevant to Kamel’s homicide. Moore explained that her analysis spanned several

stages, based on when the laboratory received the evidence. As a result, Moore

authored four related reports, including an initial report and three supplemental

reports.

               Moore testified that her first report, generated in January 2018,

involved the single-source testing of Kamel’s DNA, which was the only reference

sample the laboratory had at that point. Moore analyzed DNA obtained from blood

samples at the crime scene and from various parts of the Suzuki. Moore testified

that Kamel’s DNA was found in a blood splatter on the street at the crime scene,

blood on the windshield, as well as swabs of the driver’s door, left rear door handles,

the steering wheel, the gearshift, and the portable GPS device.

               Moore testified that in August 2019, the laboratory received Macklin’s

buccal swabs. Moore explained that she generated a DNA profile specific to Macklin,

which was later compared to the DNA profile detailed in the original report. Moore

testified that Macklin’s DNA matched a portion of the same mixture containing

Kamel’s DNA. Specifically, Macklin’s DNA was present in the swabs taken from

both the steering wheel and the gearshift of the Suzuki Aero. Moore testified that



      7 Moore has been a DNA analyst for more than 20 years and has testified as an
expert more than 135 times.
64-67 percent of the mixture from the swabs of the steering wheel and the gearshift

belonged to Kamel, while 13-19 percent of the mixture belonged to Macklin. Moore

explained that because Kamel had been the Suzuki’s owner, it was expected that his

DNA would be more prominent when compared to Macklin’s who had presumedly

driven the Suzuki for a short time.

                 Moore testified that in October 2019, the laboratory received

Beverly’s buccal swabs. Moore testified that after generating and analyzing the

profile, Beverly’s DNA was found in the mixture of DNA found in the swab of the

Suzuki’s rear passenger door handle. Moore testified that in February 2020, the

laboratory received the buccal swabs of Butler and Glass. Moore testified that after

analysis, Butler’s DNA was found in the mixture of DNA found in the swab of the

Suzuki’s front passenger door handle. Moore testified that due to insufficient

genetic information, the statistical match was inconclusive in relation to Glass.

Codefendants’ Testimony

                 At the trial, the codefendants testified pursuant to respective plea

agreements with the Prosecutor. Glass, who is the brother of Beverly, testified that

on August 3, 2017, he, Beverly, Butler, and Macklin were sitting around his house

“chilling.”8 According to Glass, at some point, Butler began talking about needing

to get some money. All four left for a while, traveled to Garfield Heights, picked up




      8   The Urban Dictionary defines “chilling” as doing nothing that requires effort.
food along the way, and then returned to the house. Later, they all walked to a

nearby street, where the events leading to Kamel’s death unfolded.

                Glass testified that once at the location, Butler told them someone was

about to arrive shortly. When the individual drove up, everyone except for Glass

approached with the intention to commit a robbery. The individual resisted and

attempted to grab Macklin, who then fired a shot into the ground.                Glass

immediately ran and heard a second gunshot as he was running away.

                Moments later, Macklin, Butler, and Beverly pulled around the corner

in the Suzuki and Glass entered the back passenger compartment. Glass testified

that Macklin was driving the Suzuki but could not recall who was in the front

passenger seat or who was seated with him in the back passenger compartment.

Glass stated that when they reached Miles Avenue, he and Beverly exited the Suzuki,

and Macklin drove away with Butler.

                Glass claimed that he had attempted to deescalate the situation. The

following exchange ensued:

      Q. * * * Defense counsel asked you about whoever was doing the
      robbery. Who was doing the robbery?

      A. It was Meech,9 everybody, for real.

      Q. Who had the gun when you saw it fired the first time?

      A. Meech.

      Q. When you ran away, did you hear another shot fired?



      9   The codefendants referred to Macklin by the nickname “Meech.”
      A. Yes.

      Q. Do you know who fired that shot?

      A. No.

      Q. Who was the last person holding that gun before you ran away?

      A. Meech.

                Beverly, like his brother Glass, testified that all four were at his house

chilling on August 3, 2017. According to Beverly, at some point he was told that they

were going to meet somebody about trading a car and that he was needed as a “look

out.” All four went to an abandoned house, but the individual they were planning to

meet went to a different street. Macklin and Butler quickly went to meet the

individual, while he and Glass followed behind.

                Beverly testified that, as he reached a little way up the street, he heard

gunshots and saw a body on the ground in the middle of the street, then saw Macklin

and Butler getting into the Suzuki. Beverly and Glass ran, jumped over a fence, and

ended up on another street. Macklin drove up in the Suzuki with Butler in the front

passenger seat. Beverly and his brother entered the back passenger’s compartment.

                Beverly testified that he heard two gunshots but did not see when the

individual was shot. Beverly testified that he had seen Macklin with a gun before

they left to meet the individual about trading a car but claimed that the shooting was

not part of anybody’s plan. The following exchange took place:

      Q. Okay. Do you know who fired the shots at this man?

      A. Yes.
      Q. Who fired the shots at this man?

      A. Meech.

      Q. And how do you know that?

      A. Because [Butler] didn’t have a gun.

      Q. Okay. Who were the two people up there nearer to the man?

      A. [Butler] and Meech.

               Butler testified that on August 3, 2017, Macklin, Beverly, and Glass

persuaded him to take part in a robbery. Butler stated they needed money to assist

his older brother, who had recently been shot. According to Butler, Beverly assisted

him in creating the account on Offer Up, using the name “Rob Turbo.” Butler

explained that he used his Gmail account to verify his identity but used photographs

of a random black person and a random Nissan automobile to represent himself and

the vehicle he was pretending to sell. After setting up the fictitious account, Butler,

Beverly, and Glass began communication with prospective buyers on both the Offer

Up and Text Now platforms. Soon they had interest from an individual who wanted

to trade his car plus additional cash for the fictitious car they had listed on Offer Up.

               Butler testified that they all walked towards East 86th Street and

Vineyard Avenue to meet the individual.          He approached the individual and

informed him that the car was around the corner on Macomb Avenue. Butler

testified that once they arrived on Macomb Avenue, Macklin approached the man

and began to frisk him, but the man began to resist. Macklin fired a shot, which blew
off a part of the man’s finger. Macklin then entered the Suzuki and fired a second

shot through the driver’s window, which struck the man in his chest.

              Butler testified that everyone fled except Macklin, who got behind the

wheel of the Suzuki. Macklin picked them up on Warner Road and drove a short

distance to a dead-end street, where they all proceeded to wipe down the Suzuki.

Butler testified that Macklin wiped down the Suzuki’s steering wheel, gearshift, and

driver’s door; Beverly wiped down the left rear passenger door; Glass wiped down

the right rear passenger door; and he wiped down the front passenger seat and door.

Verdict and Sentence

              On November 4, 2021, the jury found Macklin not guilty of Count 1,

aggravated murder; guilty of Count 2, murder, along with the one-year firearm

specification; guilty of Count 3, aggravated robbery, along with the one-year firearm

specification; not guilty of Count 4, aggravated robbery; guilty of Count 8,

conspiracy, along with the one-year and three-year firearm specifications; and guilty

of Count 9, felonious assault, along with the one-year firearm specification.

              On November 16, 2021, Macklin appeared for sentencing. After the

merger of Counts 3 and 8 into Count 2, the trial court sentenced Macklin to one year

on the firearm specification in Count 2, to be served prior to and consecutive to 15

years to life on the base charge of murder. The trial court also sentenced Macklin to

one year on the firearm specification in Count 9, to be served prior to eight years on

the base charge of felonious assault. Additionally, the trial court ordered Macklin to
serve the sentence in Count 9 consecutive to the sentence in Count 2, for an

aggregate prison term of 25 years to life.

               Macklin now appeals and assigns the following errors for review:

                           Assignment of Error No. 1

      The court of common pleas general division erred by proceeding to trial
      upon an indictment for which it lacked jurisdiction on counts that were
      not bound over by the juvenile court.

                           Assignment of Error No. 2

      There was insufficient evidence produced at trial to support a finding
      of guilt on all counts.

                           Assignment of Error No. 3

      The jury verdict was against the manifest weight of the evidence.

                                Law and Analysis

Subject-Matter Jurisdiction

               In the first assignment of error, Macklin argues the trial court lacked

jurisdiction on counts that were not bound over by the juvenile court.

               Preliminarily, we note “[j]urisdiction is defined as a court’s statutory

or constitutional power to adjudicate a case.” State ex rel. Frett v. Sutula, 8th Dist.

Cuyahoga No. 101983, 2015-Ohio-21, ¶ 4, citing Pratts v. Hurley, 102 Ohio St.3d 81,

2004-Ohio-1980, 806 N.E.2d 992. “The term encompasses jurisdiction over the

subject matter and over the person.” Pratts at ¶ 11, citing State v. Parker, 95 Ohio

St.3d 524, 2002-Ohio-2833, 769 N.E.2d 846, ¶ 22. “It is a ‘condition precedent to

the court’s ability to hear the case. If a court acts without jurisdiction, then any

proclamation by that court is void.”’ Id., quoting State ex rel. Tubbs Jones v. Suster,
84 Ohio St.3d 70, 701 N.E.2d 1002 (1998). We review decisions on subject-matter

jurisdiction de novo. State ex rel. Ohio Civ. Serv. Emps. Assn v. State, 146 Ohio

St.3d 315, 2016-Ohio-478, 56 N.E.3d 913, ¶ 12.

                In the instant matter, relying on the Ohio Supreme Court’s recent

opinion in State v. Smith, 167 Ohio St.3d 423, 2022-Ohio-274, 194 N.E.3d 297,10

Macklin argues the adult court had no jurisdiction over counts, including the most

serious charge of aggravated murder, for which the juvenile court found no probable

cause. Macklin’s reliance on Smith is well-placed.

                Briefly, in Smith, the Ohio Supreme Court clarified that a “probable

cause [finding] is a jurisdictional prerequisite under R.C. 2151.12 to transferring a

child to adult court for prosecution of an act charged.” Id. at ¶ 44. Absent a probable

cause finding by the juvenile court, an adult court lacks subject-matter jurisdiction

to convict a child. Id. at ¶ 42. A transfer “confers jurisdiction to adjudicate only the

acts charged for which probable cause has been found by the juvenile court.” Id. at

¶ 26.



        10 In Smith, a complaint filed in the juvenile court charged the allegedly delinquent
child with acts that, if he were an adult, would have constituted eight felonies. Id. at ¶ 3.
The juvenile court held a bindover hearing and found probable cause existed for two
counts of aggravated robbery and one count of grand theft. Id. at ¶ 9. While these counts
included firearm specifications in the complaint, the juvenile court found no probable
cause to believe that the acts were committed with a firearm. Id. Furthermore, the court
found no probable cause for the theft, failure-to-comply, and possessing-a-weapon-while-
under-disability counts. Id. at ¶ 10. In adult court, the state charged Smith with nine
felonies, including the charges for which the juvenile court had found no probable cause.
Id. at ¶ 12. Smith pleaded guilty to aggravated robbery with a firearm specification, grand
theft, failure to comply, and escape. Id. at ¶ 13. The Ohio Supreme Court held that the
adult court lacked jurisdiction over the counts and specifications “for which no probable
cause has been found by a juvenile court.” Id. at ¶ 42.
              Therefore, the scope of an adult court’s jurisdiction over a child is

“limited to the acts that the juvenile court found were supported by probable cause.”

Id. When a juvenile court makes a probable cause finding and subsequently

transfers jurisdiction to the adult court, the transfer “does not open the door to

prosecution in adult court for any charge the state might later seek in an

indictment.” Id. at ¶ 2. Consequently, in this case, the clear import of Smith is that

the adult court lacked jurisdiction over the charge of aggravated murder, which the

juvenile court found no probable cause. The adult court also lacked jurisdiction over

the charge of conspiracy, which the state added after the juvenile court conducted

the probable cause hearing.

              Nonetheless, the state counters that Macklin’s reliance on Smith, 167

Ohio St.3d 423, 2022-Ohio-274, 194 N.E.3d 297, is misplaced. Instead, the state

argues R.C. 2152.02(C)(5) is applicable under the circumstances of this case. R.C.

2152.02(C)(5) provides as follows:

      Any person whose case is transferred for criminal prosecution pursuant
      to section 2152.12 of the Revised Code and who subsequently is
      convicted of or pleads guilty to a felony in that case, unless a serious
      youthful offender dispositional sentence is imposed on the child for
      that offense under division (B)(2) or (3) of section 2152.121 of the
      Revised Code and the adult portion of that sentence is not invoked
      pursuant to section 2152.14 of the Revised Code, and any person who
      is adjudicated a delinquent child for the commission of an act, who has
      a serious youthful offender dispositional sentence imposed for the act
      pursuant to section 2152.13 of the Revised Code, and whose adult
      portion of the dispositional sentence is invoked pursuant to section
      2152.14 of the Revised Code, shall be deemed after the conviction, plea,
      or invocation not to be a child in any case in which a complaint is filed
      against the person.
Id.

               Relying on R.C. 2152.02(C)(5), the state offers that although Macklin

was 17 years old at the time of the charged offenses, Macklin (1) had already been

found guilty of several felonies in two separate cases and, (2) was serving adult

prison sentences for those felonies by the time he was indicted in 2019 on the

charges relating to the present matter. See Cuyahoga C.P. Nos. CR-18-629985 and

CR-18-630759.11

               On this basis, the state urges that under R.C. 2152.02(C)(5), Macklin

was no longer deemed a “child” and the juvenile court should have immediately

transferred the case to adult court without conducting a probable-cause hearing.

Thus, the state maintains it was not precluded from proceeding against Macklin on

all charges true-billed by the grand jury. However, the state has overlooked a critical

requirement embodied in the statute on which it relies.

               Pivotally, the state has ignored the fact that the two separate cases

being deployed to undergird its argument were never transferred from the juvenile

court for criminal prosecution pursuant to R.C. 2152.12. Instead, the record reveals

these cases flowed from offenses committed in April and June of 2018, after Macklin

had reached the age of 18. As a result, the two cases did not involve transfers from

juvenile court to the common pleas, but directly indicted into the common pleas

court.


         11
        On September 20, 2018, Macklin was sentenced to concurrent prison terms of
36 months following convictions for two counts of HWWUD and a single count of
tampering with evidence.
               Critically, because Macklin’s adult cases did not involve a transfer

from the juvenile court to the common pleas court, they cannot serve as the

predicate to extinguish Macklin’s classification as a juvenile in the instant matter.

To underscore, a “transfer extinguishes a juvenile’s classification as a child in any

case in which a complaint is filed against the individual once the juvenile is convicted

of or pleads guilty to a felony in the transferred case.” State v. Jones, 2022-Ohio-

1169, 188 N.E. 3d 280, ¶ 54 (8th Dist.).

               Consequently, R.C. 2152.02(C)(5) is inapplicable to the instant

matter.   As such, the juvenile court was never divested of its subject-matter

jurisdiction under R.C. 2151.23(A) to resolve the criminal charges against Macklin,

nor stripped of its province to exercise judicial discretion in determining whether

there was probable cause to believe that Macklin committed the criminal acts. By

extension, and on the authority of Smith, the common pleas court’s jurisdiction was

limited to the charges where the juvenile court found probable cause.

               Based on the foregoing discussion, Macklin should not have been

brought to trial on the additional counts of aggravated murder and conspiracy.

               As stated previously, the jury acquitted Macklin of aggravated

murder. However, he argues herein that the specter of a trial on that charge served

to taint the jury. We reject this assertion. Arguably, the acquittal on the charge of

aggravated murder is an indication that the jury was able to decipher the evidence

presented.
              Accordingly, we sustain the first assignment of error and vacate

Macklin’s conviction for conspiracy.

Sufficiency of Evidence

              In the second assignment of error, Macklin argues that his

convictions were not supported by sufficient evidence.

              Preliminarily, we note, Crim.R. 29(A) provides that a court

      “shall order the entry of the judgment of acquittal of one or more
      offenses * * * if the evidence is insufficient to sustain a conviction of
      such offense or offenses.” Because a Crim.R. 29 motion questions the
      sufficiency of the evidence,” [w]e apply the same standard of review to
      Crim.R. 29 motions as we use in reviewing the sufficiency of the
      evidence.”

State v. Scott, 8th Dist. Cuyahoga No. 110691, 2022-Ohio-1669, ¶ 36, quoting

Fairview Park v. Peah, 8th Dist. Cuyahoga No. 110128, 2021-Ohio-2685, ¶ 37, citing

State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37.

              A sufficiency challenge requires a court to determine whether the

state has met its burden of production at trial and to consider not the credibility of

the evidence but whether, if credible, the evidence presented would sustain a

conviction. State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997). “The

relevant inquiry is whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of

the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259,

574 N.E.2d 492 (1991), citing Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61

L.Ed.2d 560 (1979).
              The jury convicted Macklin of the following remaining offenses at

issue in this assignment of error:

      1. Felony murder. Pursuant to R.C. 2903.02(B), felony murder is
      defined as “No person shall cause the death of another as a proximate
      result of the offender’s committing or attempting to commit an offense
      of violence that is a [certain] felony of the first or second degree * * *.”

      2. Aggravated robbery. Pursuant to R.C. 2911.01(A)(3), aggravated
      robbery is a first-degree felony and defined in part as “No person, in
      attempting or committing a theft offense * * * shall * * * [i]nflict, or
      attempt to inflict, serious physical harm on another.”

      3. Felonious assault. Pursuant to R.C. 2903.11(A)(1), felonious assault
      is defined in part as “No person shall knowingly * * * [c]ause serious
      physical harm to another * * *.”

      4. One-year firearm specification. Pursuant to R.C. 2941.141(A), a one-
      year firearm specification is applicable to a conviction, in pertinent
      part, when “the offender had a firearm on or about the offender’s
      person * * * while committing the offense.”

      5. Three-year firearm specification. Pursuant to R.C. 2941.145(A), a
      three-year firearm specification is applicable to a conviction, in
      pertinent part, when “the offender had a firearm on or about the
      offender’s person * * * while committing the offense and * * * used it to
      facilitate the offense.”

              With the above standard in mind, we now address Macklin’s

contention that there was no independent eyewitness account, but only testimony

of his codefendants.    Macklin also contends that the DNA evidence was not

conclusive.

              Initially, to the extent that Macklin attacks his codefendants’

credibility within this assignment of error, we note that credibility is not a

consideration for us under a sufficiency of the evidence review. State v. Pittman,
8th Dist. Cuyahoga No. 110272, 2022-Ohio-300, ¶ 54, citing State v. Metz, 2019-

Ohio-4054, 146 N.E.3d 1190, ¶ 58 (8th Dist.), citing State v. Yarbrough, 95 Ohio

St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 79. It bears repeating that under a

sufficiency review, the question is whether the evidence, if believed, is sufficient to

support the contested elements. Yarbrough at id. In other words, sufficiency

involves the state’s burden of production rather than its burden of persuasion. Id.,

citing Thompkins, 78 Ohio St.3d at 390, 678 N.E.2d 541 (Cook, J., concurring).

               In this matter, Kozar, an eyewitness, testified that he saw an assailant

shoot Kamel point blank in the chest and then speed away in the Suzuki. Video

footage from surveillance cameras mounted on Kozar’s residence depicted the

Suzuki speeding away from the scene of the crime. Furthermore, pursuant to the

autopsy report, Kamel suffered another gunshot wound to his right hand with the

bullet entering the base of his pinky.

               Historical location analysis of digital records revealed that the cellular

phones belonging to Macklin and Butler were being used in the vicinity of Macomb

Avenue at the time of the homicide. The location analysis also revealed that both

cellular phones were being used in the vicinity of Beverly’s home on East 108th

Street on the morning of August 3, 2017. Additionally, the codefendants’ testimony

corroborated that Macklin conspired to commit aggravated robbery on August 3,

2017.

               Also, when the Suzuki was recovered, CPD developed a total of five

sets of fingerprints after dusting the vehicle. The fingerprints belonged to the victim
and the four perpetrators. Additionally, the DNA collected placed Macklin and his

codefendants in the Suzuki. Not only did it place them in the Suzuki, but it also

placed each in the very location where testimony indicated each was

seated. Specifically, the DNA placed Macklin behind the steering wheel, Butler in

the front passenger seat, and Beverly and Glass in the rear passenger compartment.

Critically, Macklin’s DNA was found on the steering wheel and gearshift, which

corroborated testimony of the codefendants that Macklin drove the Suzuki away

from the scene.

              Although Macklin raises an issue with the amount of DNA, it is

undisputed that his DNA was present in the Suzuki. Further, of the four who

hatched the plan resulting in Kamel’s death, Macklin’s was the only DNA found on

the Suzuki’s steering wheel and gearshift. Moore testified that 64-67 percent of the

mixture from the swabs of the steering wheel and gearshift belonged to Kamel, while

13-19 percent belonged to Macklin. Moore explained that this proportion would be

expected because Kamel was the owner and drove the Suzuki all the time, while

Macklin had only driven it for a short time.

              We conclude the above evidence, if believed, was sufficient to support

Macklin’s convictions.

              Accordingly, we overrule the second assignment of error.

Manifest Weight of Evidence

              In the third assignment of error, Macklin argues that his convictions

were against the manifest weight of the evidence.
               Unlike sufficiency, “‘weight of the evidence involves the inclination of

the greater amount of credible evidence.’” State v. Harris, 8th Dist. Cuyahoga No.

109060, 2021-Ohio-856, ¶ 32, quoting Thompkins, 78 Ohio St.3d at 380, 678

N.E.2d 541. Weight of the evidence relates to “‘the evidence’s effect of inducing

belief.’” Id., quoting State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865

N.E.2d 1264, ¶ 25, citing Thompkins at 386-387. The reviewing court must consider

all of the evidence in the record, the reasonable inferences to make from it, and the

credibility of the witnesses to determine ““‘whether in resolving conflicts in the

evidence, the factfinder clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed, and a new trial ordered.’”” Harris at

id., quoting Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 485

N.E.2d 717 (1st Dist.1983).

               To begin, we note Macklin redeploys the arguments from the second

assignment of error to attack the credibility of his codefendants and the level of DNA

evidence.   Macklin devotes significant energy attacking the credibility of his

codefendants who, as a condition of their separate plea agreements with the state,

agreed to testify truthfully on behalf of the state.

               As a sidenote, this court has previously stated that ‘“when an

accomplice testifies on behalf of the state in exchange for a plea agreement, there is

a possibility the accomplice’s testimony may be self-serving and biased.”’ State v.

Gray, 8th Dist. Cuyahoga No. 90981, 2009-Ohio-1782, ¶ 54, quoting State v. Lett,

160 Ohio App.3d 46, 2005-Ohio-1308, 825 N.E.2d 1158 (8th Dist.). Thus, under
R.C. 2923.03(D), trial courts are required to give a special jury instruction12 in

situations where there is some evidence of complicity and an accomplice testifies

against the defendant. Id. at ¶ 55, citing State v. Moritz, 63 Ohio St.2d 150, 407

N.E.2d 1268 (1980). A review of the record reveals the trial court instructed the jury

in compliance with R.C. 2923.03(D).

                 As discussed in the preceding assignment of error, the state presented

evidence which, if believed, was sufficient to support Macklin’s convictions. Here,

although the details in each codefendants’ testimony varied, all three testified that

Macklin was the shooter. Arguably, codefendant Butler summed it up neatly as

follows:

       Q. Who fired that second gunshot?

       A. [Macklin].

       Q. Did you see him do it?

       A. Yes.

       Q. Was this thing planned?

       A. The shooting, no, it was not planned.

       Q. How about any other part?

       A. Every other part was planned out.




       12“The testimony of an accomplice does not become inadmissible because of his
complicity, moral turpitude, or self-interest, but the admitted or claimed complicity of a
witness may affect his credibility and make his testimony subject to grave suspicion and
require that it be weighed with great caution. It is for you, as jurors, in the light of all the
facts presented to you from the witness stand, to evaluate such testimony and to
determine its quality and worth or its lack of quality and worth.”
               Upon review, we find that the weight of the evidence supports the

jury’s verdict. Furthermore, the evidence shows that Macklin and the codefendants

stole the Suzuki after shooting Kamel in the chest and hand, resulting in Kamel’s

death. Thus, despite Macklin’s present contentions, nothing in our review indicates

that the jury clearly lost its way and created a manifest miscarriage of justice in

finding him guilty.

               Accordingly, we overrule the third assignment of error.

               Judgment affirmed in part, vacated in part, and remanded for further

proceedings.

      It is ordered that appellee and appellant share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


__________________________
EMANUELLA D. GROVES, JUDGE

ANITA LASTER MAYS, P.J., and
LISA B. FORBES, J., CONCUR